 GENERAL BOX COMPANY269General Box CompanyandSuzzanne ThurmanRetail,Wholesale and Department Store Union,Local No.491, AFL-CIO-CLCandSuzzanne ThurmanCases 17-CA-4189 and 17-CB-767March 24, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, ANDKENNEDYOn December 10, 1970, Trial Examiner Thomas F.Maher issued his Decision in the above-entitledproceeding, in which he granted the Respondents'motion to dismiss the complaint on the ground thatupon the record made the General Counsel did notsatisfy his burden of provinga prima faciecase ofdiscrimination. Thereafter, the Charging Party filedexceptions to the Trial Examiner's Decision with asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthat the complaint herein be, and it hereby is,dismissed in its entirety.IIn adopting the Trial Examiner's finding that the General Counselfailed to establisha prima faciecase of discrimination, we find itunnecessary to determine the merits of the absenteeism chargeTRIAL EXAMINER'S DECISIONPRELIMINARYSTATEMENTTHOMAS F. MAHER,Trial Examiner.Uponcharges filedby Suzzanne Thurman on January21, 1970,againstGeneral Box Company, and on March31, 1970,againstRetail,Wholesale and Department StoreUnion, Local No.491,AFL-CIO-CLC,herein called the Union, bothRespondents herein,theActingRegionalDirector ofRegion 17 of the NationalLaborRelations Board, hereincalled the Board,issued complaints against the respectiveRespondents on June 19, 1970, alleging violations ofSections 8(a)(1) and (3) and 8(b)(1)(A) and (2) of theNational Labor Relations Act, as amended, 29 U.S.C. Sec.151,et seq.(herein called the Act). In duly filed answers theRespondents, while admitting certain allegations of thecomplaints, denied the commission of any unfair laborpractice. Thereafter, on June 22, 1970, the Acting RegionalDirector issued his order consolidating the two casesinvolved herein.Pursuant to notice a trial was held before me on August11, 1970, at Kansas City, Missouri, where all parties werepresent, represented and afforded a full opportunity to beheard. Counsel for the General Counsel presented his casein chief, with full opportunity provided the Respondents tocross-examine the witnesses. Upon the conclusion ofcounsel for the General Counsel's case in chief, counsel forRespondents moved for the dismissal of complaints hereinon the ground that upon the record made the evidence doesnot support the allegations of unfair labor practices. Thuswith respect to the nature of the discharge of SuzzanneThurman and her treatment by the Union, the only issuesbefore me, it was claimed that the evidence in the recordsupports the conclusion that she was in fact discharged forexcessiveabsenteeism and not for the discriminatoryreasons alleged.Because,with respect to the alleged discriminatorydischarge and the other conduct alleged I entertain seriousdoubt that counsel for the General Counsel had establishedprima facieviolations of the Act, and in deference to theRespondents' respective rights in due process not to berequired to enter their defenses in the absence of such ashowing, I adjourned the hearing for an indefinite period toprovide an opportunity to study the record. I requestedbriefs of the parties to assist mein the determination of theissues raised by the Respondents' motion. Briefs have beenfiledby counsel for the General Counsel and theRespondents.Upon consideration of the briefs submitted and the entirerecord made in this case, in which I assumed the veracity ofall witnesses appearing before me, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF RESPONDENT EMPLOYERGeneral Box Company,Respondent herein,isa Dela-ware corporation with plants located in several States ofthe United States, including one in KansasCity,Missouri,where it is engaged in the manufacture of shippingcontainers.On an annual basis at its Kansas City plantRespondentCompany has gross sales in excess of$500,000, direct sales to customers outside the State ofMissouri in excess of $50,000,and purchases directly fromoutside the State of Missouri in excess of $50,000. It isadmitted and I accordingly conclude and find that uponthe foregoing the Respondent Company is and at all timesmaterial herein has been an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.II.THESTATUSOF THE RESPONDENT UNIONRetail,Wholesale andDepartmentStore Union, Local189 NLRB No. 42 270DECISIONSOF NATIONALLABOR RELATIONS BOARDNo. 491, AFL-CIO-CLC is admitted to be and Iaccordingly conclude and find thatit is alabor organiza-tion within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Contested Allegations of the ComplaintIt is alleged in the complaint against the RespondentCompany that "on or about January 9, 1970, the Company,acting by and through Ray C. McNeel, terminated theemployment of Suzzanne Thurman and has ever sincefailedand refused to reinstate her to her former orsubstantially equivalent position of employment," thepurpose of such conduct being "to encourage or discouragemembership in any labor organization." In its denial of thisallegation the Respondent Company affirmatively allegesthatMrs. Thurman was terminated because of excessiveabsenteeism.The complaint issued against the Respondent Unionallegesthat since October 1, 1969, the Union, acting bynamed officers and representatives, "caused or attemptedto cause the Company to discharge Suzzanne Thurman inviolation of Section 8(a)(3)" and that since on or aboutJanuary 9, 1970, through named officers and representa-tives, "has failed and refused to fairly and equally process agrievance of Suzzanne Thurman under the terms ofgoverning collective-bargaining agreement," thereby violat-ing Section 8(b)(1)(A) of the Act. The Respondent Uniondenies these allegations.B.The FactsMrs.Suzzanne Thurman was employed by the Compa-ny on three different occasions and was a member of theUnion. She began her last period of employment in May1969 at which time she was assigned to operate asemi-automatic taper, a machine used in the assembly ofcardboard boxes. This job was assigned to her "withoutbid" at the rate of $2.17 per hour and she continued in ituntil September 22, at which time she was assigned to otherduties.Meanwhile, in mid-August it was determined by theCompany that this position and others should be posted forbid so that the rates assigned them could be madepermanent.When the job was posted it was required thatemployees interested in bidding for it as a permanent jobshould sign the posting. Employee Alma Raye Long signedthe posting. Employee Thurman refused to sign because sheknew Long to have greater seniority and, if Long qualifiedas to her production quota, would be awarded the job.Thurman was advised by Union President Joe Marchin andPlant Superintendent Ray C. McNeel to sign the bidnonetheless; there always being the possibility that Longwould not qualify. Thurman continued in her refusal to bidfor the job, Long was assigned it, and Thurman wasthereupon assigned to other duties at a lower rate.Thurman sought out Union Steward Andy Babicki andrequested that a grievance be filed on her behalf. This wasIThurman filed a charge with the Board(Case 17-CB-719) whichinvolved a reduction in pay allegedly as a result of the Union's failure torepresent her. The charge was dismissedby theRegionalDirector onNovember12, 1969,stating that an investigation of the matter discloseddone but upon the fact that Thurman had failed to bid forthe job, and that it was filled by Employee Long, who withmore seniority had qualified by production, the grievancewas rejected by the Company and this action wasacquiesced in by the Union.'The testimony of Mrs. Thurman discloses that about thesame time this first grievance was in process she sufferedperiods of illness requiring a physician's attention. Thuspresented for the record were receipted bills from thecompany physician dated October 13, November 10, andDecember 17, 1969, and she testified that during the daysimmediately before and after visits covered by these billsduring the months of October and November she wasabsent from work for reasons of health. On November 10,Dr. Goldblatt, the company physician, put Mrs. Thurmanon extended sick leave, suggesting that she stay out for 5 or6 weeks. On her visit to his office on December 27 he foundher in improved condition and set January 13 as the dateupon which she would be released to return to work.Preparatory to returning to work on January 13, Mrs.Thurman called Plant Superintendent McNeel on January10 to tell him she had been released by the doctor.McNeel's reply to Thurman, as quoted by her, was,"Suzzanne, due to your past absenteeism, I don't believe Iwill be able to use you. I have got a full work force."Upon being advised by McNeel of her termination Mrs.Thurman immediately called the Union's regional director,John Capell, and told him of her troubles. On Capell'sadvice she sought out Steward Babicki. The two of themwent to McNeel who repeated to Thurman what he hadearlier told her by phone. Whereupon Babicki and Mrs.Thurman went to Union President Joe Marchin, amaintenance employee, and obtained two grievance formswhich Mrs. Thurman filled out and returned to Babicki,who in turn passed them on to Marchin. Several daysthereafterMarchin called Mrs. Thurman and reported onthe grievance.Mrs.Thurman's account of this reportfollowsIthink JoeMarchin called me and told me theyhad a three-or four-hour committee meeting over thegrievance and that, as in the past, he always fought forpeopleon absenteeism, and he didn't want theCompany to be firing people for this reason. They haddone all they could for me and had voted not to fightthe grievance, it was too expensive. It would cost them$ 500 or $600 to go through with this grievance andthere were too many cases that had been lost becauseof absenteeism. He said besides that, they had seven oreight other reasons they fired me for. He said, "wedidn't know this, the committee and myself didn't knowthis untilmanagement was called in on the meeting."He said, "It all stands up too high against you, so wevoted not to fight for you."Marchin, Babicki, and McNeel testified concerning thismatter and their testimony substantially supportsMrs.Thurman's account of what she was told. Thus McNeeltestified that after the grievance was filed with the Union hethat the Union had consideredher grievance and had notfailed to fairlyand equallyrepresenther, andthat there was no evidenceof other factorsthat wouldsuggest thecontrary GENERAL BOX COMPANY271met personally with Union President Marchin and thecompany plant manager, R. E. Welch, concerning it, atwhich time he explained the Company's position that theywould not take Mrs. Thurman back because of her absenteerecord. And McNeel further testified that he thereafter wasin attendance at the Union's board meeting on January 17,when the subject of Thurman's discharge grievance wasunder consideration.Union Steward Babicki likewise corroborates the Union'sactivity on behalf of Mrs. Thurman, stating that...we had a board meeting for about three hoursand discussed it and we called McNeel and asked him ifhe still insisted and he said yes. On her absenteeism andother things, absenteeism was one of them, and wediscussed it further.McNeel didn't stay in on themeeting, just when he was called in and we would askhim the question that he would answer.And finally as to this same transaction Union PresidentMarchin identified and verified the accuracy of unionmeeting minutes relating to it, which minutes compriseddocuments introduced into the record. Therein it is stated:PresidentMarchin called the meeting and read to theBoard Suzzanne Thurman's grievance and also RayMcNeel's dispostion.PresidentMarchin tried tocontact Suzzanne by phone to notify her of McNeel'sdisposition, but could get no answer.A long discussion was had pro & con about thedisposition.The committee voted not to pursue thedispositionbecause of Suzzanne's past record andabsenteeism.PresidentMarchin called Ray McNeel into the meetingto explain in more details his disposition and what wasthe big factor in firing Suzzanne, was it her bad recordor absenteeism?RayMcNeel said his firing her on absenteeism.PresidentMartin asked McNeel if he would reconsider,he said no. A discussion on future absenteeism and howthe best way to help the membership. McNeel said allcards would be marked when an employee calls in. Thecommittee agreed with this.While the foregoing, based upon the testimony of Mrs.Thurman and the corroboration of representatives of bothmanagement and Union, established the fact that she wasterminated for excessive absenteeism and that efforts hadbeenmade in her behalf, there appears to be onequestionable thread running through all of the testimony,namely, the suggestion that Mrs. Thurman could have beenterminated for other reasons as well. Any doubts that mayhave been created in this area, however, are resolved by thefollowing excerpts of Mrs Thurman's own testimony oncross-examination,Now, you said on your direct examination that intalking to Marchin after they had fired you that theyhad seven or eight reasons for firing you. What did youhave in mind?A.That is what he told me.Q.That is what he said9A That is what Marchin told me. He said that theywould have fought it if this was all it was, but they piledup seven or eight reasons.Q Didn't you tell Marchin that they had a goodmany otherreasons for firingyou, butabsenteeismshouldn't be the reason for firing you.A.I told him they had plenty of chancesto fire me.Why didn't they do it then? Why wait until I had a sickleave?Q.Chances because of yourabsenteeism?A.No, I said they-Q.(Interruption)What otherchanceswould they havefor firing you?A.Horseplayfor one.Who doesn't do that, andyou can sure get fired for it.Q. (By Mr. Manning) In your statement to Mr.Pribble on March 2, 1970, you out-lined the fact thatyou were talking to Joe Marchin and that Joe said, "If ithad been for absenteeism, I may have been able to saveyour job, but when they," the company, "stackedeverything else up, it was just lost." Then you said,"But, Joe, they have had so many opportunities to fireme outright but they didn't. As far as reasons they havestacked up against me, they have happened so long agoI figured I was forgiven."A.That is right, I said that.Q.According to you, the company must have hadsome other reason which you thought -A. (Interrupting) I mean different opportunities.Q.Well, they don't forgive you for opportunities.They forgive you for reasons for things you do, don'tthey?A. I didn't quite follow you then.Q.You said in your statement you figured you wereforgiven.Now, you had to have been guilty of somewrong to be forgiven.A. I gave you a forinstance. I have been caught inhorseplay where he could have fired me on the spot, buthe did not do so.C.Analysisand ConclusionsA review of the foregoing findings, based as they areupon the corroborated testimony of Employee Thurman,makes it abundantly clear that she was terminated forexcessive absenteeism and that the Union represented heras best it could in an effort to salvage her employment.The findings not only establish the reason given for thetermination, but inMrs. Thurman's own words there isestablished a reasonable justification for the reason itself.Thus she testified that during her most recent employment,after employees had been warned at union meetings thatthey should be sure to call in when they are absent, shecalled in on absences and spoke to Plant Manager Welchtwo or three times and to Becky Myers, a clerical assistantin the office, four or five times. In addition to this she askedEmployee Long to report her as absent two or three timesand Employee Dorothy Carpenter four or five times. Thus,apart from occasions when she admittedly had failed to callin, absences were reported directly or indirectly on between12 and 16 occasions from May to November. In hertestimony she recalled at the hearing an occasion where shetooka numberof days offtomakea family trip to 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDDogpatch, Arkansas, and another occasion where she tookoff a number of days to entertain a sister visiting her fromCalifornia.In light of such a record established by her own testimonyit is unnecessary to consider in detail the time and payrollmaterials in the record which support the findings that Mrs.Thurman had amassed an abundance of absences within ashort space of time. On such testimony it is difficult toconceive, therefore, that the Company's determination notto take her back at the end of an extended sick leave couldhave been motivated by union considerations, rather thanby her many absences.Throughout General Counsel's case in chief there is arecurring suggestion of animosity between Mrs. Thurmanand the Union's President, Marchin. Be this as it may, I amsatisfied that the Union and its officers and representativeshave been shown to have made an extended effort on Mrs.Thurman's behalf on what I find to be a very weak case.Not only had she incurred the absences with which she wascharged but she admitted to indulging in conduct for whichthe Company had referred to as the "other reasons" forwhich it could also have terminated her. Added to that it isalso quite apparent that Mrs. Thurman's two earlier termsof employment and her previous employment elsewherewere equally as turbulent as the one before us, she havingadmittedly walked off the job on both prior occasions andbeen terminated by her earlier employer.There is a suggestion in both the pleadings and counsel'sremarks at the hearing that there was evidence of collusionbetween Company and union representatives. This mustnot be confused with the Union's several conferences withmanagement on Mrs. Thurman's grievance and itsgrudging concession that having done all it could do itwould have to acquiesce in the unfortunate consequences.This argument misconceives in two respects the basicnature of labor relations and collective bargaining. In thefirstplace the very essence of effective representationrequires constant rapport between the employer and hisemployees' representative.Whereas a failure of communi-2United Steelworkers of America,AFL-CIO,and Local Union No2140 (United States Pipe and FoundryCo), 129 NLRB 357 enfd 298 F 2dcation in this area frequently results in the representative'sreplacement, certainly a pattern of frequent periodicconsultation, absent evidence of discrimination or otherillegality,cannot be branded as collusion. I find theamicable relationship between Company and Union here toillustrate this very concept of effective representation. Andsecondly it is to be noted that a union is not necessarilyinefficient,insensitive,orunfairmerely because itsjudgment and sense of proprieties suggest the member forwhom it speaks just happens to be wrong and has been, ashere, justifiably disciplined. On the contrary, it suggests adegree of responsibility much to be desired.Upon consideration of all the facts found herein,therefore, and in particular upon testimony of employeeThurman, I conclude that she was terminated for excessiveabsenteeism as stated to her, and not for any discriminatoryreason. Furthermore, and upon the same findings I find noevidence of collusion between any of the Union's andCompany's representatives nor any causing or attempt tocause the Company to discharge employee Thurman. Onthe contrary I find that the Union and its officers andrepresentatives involved in this matter exerted their bestefforts in effectively representingMrs. Thurman andseeking her reinstatement. Accordingly, I find no evidencein the record to support violations of Section 8(a)(1) or (3)by the Respondent Company, nor of violations of Section8(b)(1)(A) or (2) by the Respondent Union.IT IS HEREBY ORDERED, pursuant to Section 102.25 and102.35(h) 2 of the Board's Rules and Regulations, Series 8,as amended, that Respondent's motion to dismiss thecomplaint be granted, and that the consolidated complaintagainst both Respondents be accordingly dismissed in itsentirety.IT IS FURTHER ORDERED thatunless,pursuant to Section102.27 of the aforesaid Rules and Regulations, counsel fortheGeneralCounsel fileswith the National LaborRelations Board a request for a review of the action takenherein within 10 days from the date of this Order the caseshall be closed.873 (C A5),CherryRivetCo,97 NLRB 1303 at In 1